ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being
examined under the first inventor to file provisions of the AIA .
Claim Status
	2.	Claims 2 and 7-10 are allowed.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the most relevant prior art is Yamamoto et al. (US 2016/0151845) in view of Yoshida (JP 2015/037822).
Yamamoto discloses an electric working machine (2)
comprising:
a motor (10),
a setter (22) configured to modifiably set a change characteristic in changing
Yoshida teaches a setter.
As relevant to the claim 2 limitation (“the setter is configured to modifiably set the change characteristic such that the larger the magnitude of the load is, the less an increase rate of the rotational frequency of the motor becomes”), Yoshida discloses, in the Abstract, that, when "the load current increases from a no-load state," "the rotation speed of the circular saw blade decreases." Thus, the Abstract does not disclose that the "increase rate of the rotational frequency of the motor" decreases as "the magnitude of the load" increases. Rather, the "rotational 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).